Citation Nr: 0517135	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  04-30 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for coronary artery 
disease (CAD).

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a psychiatric 
disability.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel


INTRODUCTION

The veteran served on active duty from December 1977 to July 
1978. 

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a September 2003 RO decision that denied the 
veteran's claims. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In June 2005, the veteran requested that he be scheduled for 
a videoconference hearing to be held at the RO before a 
Veterans Law Judge.  This hearing has not yet been scheduled.

Accordingly, this case is hereby remanded to the RO for the 
following action:

The RO should schedule a videoconference 
hearing for the veteran to be held at the 
RO before a Veterans Law Judge in 
accordance with 38 C.F.R. §§ 19.75, 
20.704 (2004).  Unless the veteran 
responds, preferably in a signed writing, 
that he no longer desires such hearing, 
the hearing should be held.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


